Exhibit 10.g

COMPENSATION OF NON-EMPLOYEE DIRECTORS

Non-employee Directors receive an annual retainer of $180,000, of which one-half
is paid in cash. The other half of the retainer is paid in the form of
restricted stock granted under our Non-Employee Directors Equity Program.

The Company pays additional retainers of $150,000 to the Chairman of the Board,
$20,000 to the chair of the Audit Committee, and $15,000 to the chair of the
Organization and Compensation Committee. No additional retainer is presently
paid to the chair of the Corporate Governance and Nominating Committee, so long
as our current Chairman of the Board continues to serve in both capacities.
Attendance fees are paid at the rate of $1,500 per board or committee meeting
attended.

Non-employee Directors are eligible to participate in the Company’s matching
gifts program until December 31 of the year in which their service as a Director
ends. Under this program, the Company will match up to $5,000 of a Director’s
contributions to eligible 501(c)(3) tax-exempt organizations each year.
Directors are also eligible to participate in the Company’s employee purchase
program, which enables them to obtain rebates on the Company’s products that
they purchase for their personal use. Each of these programs is available to all
of our employees. In addition, if space is available, a Director’s spouse is
permitted to accompany a Director who travels on Company aircraft to attend
Board or committee meetings.